Case: 17-60652      Document: 00514412453        Page: 1     Date Filed: 04/03/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                   No. 17-60652                                 FILED
                                 Summary Calendar                            April 3, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk


ERICA N. STEWART,

                                                Plaintiff−Appellant,

versus

BELHAVEN UNIVERSITY,

                                                Defendant−Appellee.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                No. 3:16-CV-744




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      This is an appeal only of sanctions, assessed as $100 to the plaintiff client



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-60652     Document: 00514412453      Page: 2   Date Filed: 04/03/2018


                                   No. 17-60652

and $500 to her lawyer. The question is whether the plaintiff and attorney
destroyed or spoiled or failed to produce evidence, which consisted of messages
stored on the plaintiff’s phone.

      The district court explained the sanctions in a convincing order that
found “a pattern of deception” that included a “discovery violation and false
statements.” The court explained that counsel had received a letter demanding
him to “preserve and sequester” the phone. The defendant “was therefore sur-
prised to learn . . . that the phone had broken and was no longer in [plaintiff’s]
possession [but] had been taken . . . to a local AT&T store [where] she pur-
chased a new phone.” “In her deposition, [plaintiff] could not explain how some
of the text messages were deleted from her phone before they were shared with
the EEOC.” “When [she] did search her iCloud, moreover―. . . she identified
new, material, and important evidence. That . . . directly contradicts [her] ear-
lier sworn statement that she had produced everything to [the defendant].”

      The order granting monetary sanctions is AFFIRMED, essentially for
the reasons given by the district court.




                                        2